Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites the recesses of two directly adjacent screw positions.  Parent claim 1 to claim 14 does not introduce multiple recesses of multiple screws.  Claim 14 should be amended to recite the at least one screws is two or more, including first and second screws having first and second recesses. 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of U.S. 8,857,040 to Freis (or alternately Freis in view of AAPA).
Claim 1 recites a method for producing a composite component.  AAPA teaches a prior art method of producing such a composite component.  See applicant’s published specification (hereafter Specification) [0003].  AAPA teaches a. applying an adhesive to a joining surface of the first joining element; b. arranging a joining surface of the second joining element on the joining surface of the first joining element; c. fixing the second joining element on the first joining element by screwing in a respective flow drill screw at at least one screw position on the second joining element, the respective flow drill screw being screwed through the second joining element into the first joining element, with simultaneous flow drill screwing of a hole and a thread for the respective flow drill screw into the first joining element.  See Specification [0003].  AAPA does not teach forming a recess around the at least one screw position in the joining surface of the second joining element into which material will flow.  But such a step would have been obvious in view of Freis.  Freis also relates to joining two elements via flow drill screwing.  See Freis col. 2, ll. 15-25 and Figs. 3-6.  Indeed, the only element missing from Freis to anticipate claim 1 is that of applying an adhesive, thus it is highly analogous art.  Freis teaches embossing a region around the drill site to create a void region into which material may flow.  See Freis col. 2, ll. 1-15 and Figs. 1-5.  Freis teaches that such a void prevents flowing material 
Alternately, Freis teaches all of the elements of claim 1 with the exception of applying an adhesive.  See Freis col. 2, ll. 1-25 and Figs. 1-6.  But AAPA teaches that it is known to have both adhesive and a flow drilled screw when joining components to increase bond durability.  See Specification [0003].  Thus, it would have been obvious to modify Freis to also use adhesive to further increase bond strength and durability.
Regarding claim 2 Freis teaches the element that is embossed may be a metal sheet.  See Freis col. 5, ll. 10-15.  Meanwhile, AAPA teaches that one or both elements may be metal sheets.  See Specification [0003].  Claim 3 recites that the metal sheet is an aluminum metal sheet.  Neither AAPA nor Freis explicitly teach using an aluminum sheet.  But it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).   Examiner takes Official Notice that aluminum sheets are a known material in many mechanical arts.  It would have been obvious that the method of AAPA in view of Freis could be used on such sheets.  Regarding claim 4, Freis teaches embossing the void, which is a non-cutting forming method.  See Freis col. 2, ll. 1-15.  Figures 1-4 of Freis further show that the embossed void has a pot-shaped formation (16), a cavity of which points toward the first joining element.  Regarding claim 5, embossing is a type of stamping.
Claim 6 recites that the pot-shaped formation on a surface of the second joining element that faces away from the first joining element forms a supporting surface for a screw head of the respective flow drill screw, said supporting surface having a supporting-surface diameter which is at least the same size as a diameter of the respective screw head.  Figure 5 of Freis shows just such an embodiment.  Claim 7 recites that the second joining element…has a respective through-hole.  AAPA teaches the practice of providing a pilot hole at the drill site.  See Specification [0004].  Likewise, Freis teaches that tis method can be used with or without the presence of such a pilot hole (called a clearance hole in Freis).  See Freis col. 1, ll. 41-44.  Regarding claim 8, figures 1 and 3 of Freis show that the recess is of round configuration and is arranged centered around the respective screw position.
Claim 9 recites that the recess has a diameter of between 10 and 30 mm.  Claims 10 and 11 recites that the recess has a depth of between 0.5 and 2 mm.  Freis does not explicitly teach 
Claim 12 and 13 both recite that there are two screw positions that are spaced apart between 40 and 100 mm.  Examiner takes Official Notice that elements being joined frequently used multiple screws.  The distance between the screws is a mere design choice or alternately a result effective variable.  Finally, claim 15 combines the features of claims 1, 2, & 4 and is rejected for the same reasons.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”